Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 1 of 27 Page ID #:1
 Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 2 of 27 Page ID #:2



                                AFFIDAVIT



I.      PURPOSE OF AFFIDAVIT..................................2

II.     BACKGROUND OF AFFIANT.................................3

III. SUMMARY OF PROBABLE CAUSE.............................4

IV.     BACKGROUND ON DARKNET DRUG TRAFFICKING................5

V.      STATEMENT OF PROBABLE CAUSE...........................7

        A.   Background of Investigation......................7

        B.   February 11, 2020, Drug Seizures.................8

        C.   Review of Surveillance Video of Scoville
             Residence Identifies Chavez Supplying Melkom With
             Drugs...........................................10

        D.   Search of Chavez’s Phone Reveals Identity of
             BERMUDEZ Involved With Supplying Chavez With
             Methamphetamine.................................11

        E.   Review of Cell-Site Information Reflects Chavez
             and BERMUDEZ Met Before February 11, 2020 in a
             Suspected Drug Transaction......................13

        F.   Deputies Arrest BERMUDEZ with Methamphetamine in
             March 2020......................................14

        G.   Additional Surveillance of BERMUDEZ.............15

VI.     TRAINING AND EXPERIENCE ON DRUG OFFENSES.............19

VII. TRAINING AND EXPERIENCE ON DIGITAL DEVICES...........21

VIII.        CONCLUSION......................................25
 Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 3 of 27 Page ID #:3



       I, Christopher Siliciano, being duly sworn, declare and

state as follows:
                       I. PURPOSE OF AFFIDAVIT

       1.   This affidavit is made in support of a criminal

complaint and arrest warrant against ANDRES BERMUDEZ, also known

as “Tito” (“BERMUDEZ”), for a violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A)(viii):      Possession with Intent to

Distribute a Controlled Substance.

       2.   This affidavit is also made in support of an

application for a warrant to search the following:

            a.    1850 Bradcliff Way, Palmdale, California 93551

(the “Subject Premises”), as described more fully in Attachment

A-1;

            b.    A Honda Civic, California license plate number

7UVU643, registered to Moises A. Castro (“Subject Vehicle 1”),

as described more fully in Attachment A-2;

            c.    A motorhome, California license plate number

4PTY764, registered to Kristina Baca (“Subject Vehicle 2” and,

collectively with Subject Vehicle 1, the “Subject Vehicles”), as

described more fully in Attachment A-3; and

            d.    The person of BERMUDEZ, as further described in

Attachment A-4.

       3.   The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of 21

U.S.C. §§ 841(a)(1) (Manufacturing, Distribution of, and

Possession with Intent to Distribute, a Controlled Substance),

846 (Attempt and Conspiracy to Commit Controlled Substance


                                    2
 Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 4 of 27 Page ID #:4



Offense), and 843(b) (Unlawful Use of a Communication Facility,

Including the Mails, to Facilitate the Distribution of a

Controlled Substance) (the “Subject Offenses”), as described

more fully in Attachment B.      Attachments A-1, A-2, A-3, A-4, and

B are incorporated herein by reference.

        4.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested search warrant,

and does not purport to set forth all of my knowledge of or

investigation into this matter.       Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.
                       II. BACKGROUND OF AFFIANT

        5.   I am a Special Agent with the Federal Bureau of

Investigation (“FBI”) and have been so employed since October

2017.    As a requirement for employment as an FBI Special Agent,

I successfully completed the New Agent Basic Field Training

Course located at the FBI Training Academy in Quantico,

Virginia.    As a function of my assignment, I have received both

formal and informal training from the FBI and other institutions

regarding computer technology, financial investigations,

cryptocurrency, and drug trafficking organizations.

        6.   As a Special Agent with FBI, part of my duties

includes the investigation of criminal violations as proscribed

by 21 U.S.C § 841 and 21 U.S.C § 846. Moreover, as an FBI


                                    3
 Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 5 of 27 Page ID #:5



Special Agent, I am a Federal Law Enforcement Officer,

authorized to investigate violations of the laws of the United

States and to execute search and seizure warrants issued under

the authority of the United States.

     7.    I have conducted and participated in criminal

investigations for violations of federal and state laws

including, but not limited to, narcotics trafficking, computer-

based financial crimes, money laundering, firearms, fraud, and

other organized criminal activity.       I have prepared, executed,

and assisted in numerous search and arrest warrants.          I have

also conducted and participated in criminal and administrative

interviews of witnesses and suspects.        I am familiar with the

formal methods of illegal narcotics investigations, including,

but not limited to, electronic surveillance, visual

surveillance, general questioning of witnesses, search warrants,

confidential informants, the use of undercover agents, and

analysis of financial records.      I have participated in

investigations of organizations involved in the manufacture,

distribution, and possession with intent to distribute

controlled substances, including those involving the dark web

and virtual currency.
                   III. SUMMARY OF PROBABLE CAUSE

     8.    Since February 2019, the FBI, Homeland Security

Investigations (“HSI”), and United States Postal Inspection

Service (“USPIS”) have been investigating a drug trafficking

organization (the “STEALTHGOD DTO”) selling narcotics, including

methamphetamine and 3, 4-Methylenedioxymethamphetamine (“MDMA”)


                                    4
 Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 6 of 27 Page ID #:6



on darknet marketplaces suspected of operating the monikers

“Hectorsmom”, “Stealthgod”, and others.        In February 2020, law

enforcement arrested five individuals in connection with this

DTO and after searching two residences used in furtherance of

the criminal scheme, seized approximately 120 pounds of

methamphetamine, 30,000 pills of suspected MDMA, and five

firearms.   Based on further investigation from that search,

agents have identified BERMUDEZ as one of the sources of supply

of methamphetamine to the STEALTHGOD DTO.        BERMUDEZ has resided

at the Subject Premises and has been observed driving the

Subject Vehicles.      Based on the training and experience of

investigators, evidence of drug trafficking is expected to be

recovered from the Subject Premises and the Subject Vehicles.
             IV.    BACKGROUND ON DARKNET DRUG TRAFFICKING

     9.     Based on my training and experience, I am aware of the

following concepts:

            a.     The “dark web,” also sometimes called the “dark

net” or “deep web,” is a colloquial name for a number of

extensive, sophisticated, and widely used criminal marketplaces

operating on the Internet, which allow participants to buy and

sell illegal items, such as drugs, firearms, and other hazardous

materials with greater anonymity than is possible on the

traditional Internet (sometimes called the “clear web” or simply

“web”).   These online black market websites use a variety of

technologies, including the Tor network (defined below) and

other encryption technologies, to ensure that communications and

transactions are shielded from interception and monitoring.           A


                                    5
 Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 7 of 27 Page ID #:7



famous dark web marketplace, Wall Street Market, operated

similar to legitimate commercial websites such as Amazon and

eBay, but offered illicit goods and services.         Law enforcement

shut down Wall Street Market in 2019.

            b.   “Vendors” are the dark web’s sellers of goods and

services, often of an illicit nature, and they do so through the

creation and operation of “vendor accounts.”

            c.   The “Tor network,” or simply “Tor,” is a special

network of computers on the Internet, distributed around the

world, that is designed to conceal the true Internet Protocol

(“IP”) addresses of the computers accessing the network, and,

thereby, the locations and identities of the network’s users.

Tor likewise enables websites to operate on the network in a way

that conceals the true IP addresses of the computer servers

hosting the websites, which are referred to as “hidden services”

on the Tor network.    Such “hidden services” operating on Tor

have complex web addresses, generated by a computer algorithm,

ending in “.onion” and can only be accessed through specific web

browser software, including a major dark-web browser known as

“Tor Browser,” designed to access the Tor network.          One of the

logos, or “icons,” for Tor Browser is a simple image of the

Earth with purple water and bright green landmasses with bright

green concentric circles wrapping around the planet to look like

an onion.

            d.   Darknet marketplaces often only accept payment

through virtual currencies, such as Bitcoin, and operate an

escrow whereby customers provide the digital currency to the


                                    6
 Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 8 of 27 Page ID #:8



marketplace, who in turn provides it to the vendor after a

transaction is completed.      Accordingly, large amounts of Bitcoin

sales or purchases by an individual can be an indicator that the

individual is involved in drug trafficking or the distribution

of other illegal items.     Individuals intending to purchase

illegal items on Wall Street Market-like websites need to

purchase or barter for Bitcoins.

           e.   When vendors receive orders for narcotics on the

darknet, the orders can come from anywhere in the world; vendors

are known to use U.S. mail and/or commercial carriers to

distribute narcotics.

           f.   Vendors operate akin to traditional drug

trafficking organizations, with sources of supply (who provide

drugs to them) and couriers (who drop off mail packages to

customers).
                   V. STATEMENT OF PROBABLE CAUSE

     10.   Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:
     A.    Background of Investigation

     11.   Since February 2019, federal law enforcement agents

have been investigating a group of darknet drug vendors believed

to be operated by the same group, including “HectorsMom” and

“Stealthgod,” which collectively made over 18,000 sales on the

darknet.   These vendor monikers sold drugs on a variety of

darknet marketplaces (some of which are now defunct), such as

Wall Street Market, Empire, and Nightmare, and through encrypted


                                    7
 Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 9 of 27 Page ID #:9



communications platforms such as ProtonMail.         Over the course of

the investigation, these vendors sold methamphetamine for

approximately $400 per ounce.      Agents believed that these

monikers were affiliated with each other based on the

advertisements and comments on darknet forums.         Agents conducted

undercover purchases of drugs, including methamphetamine, from

some of these vendor monikers.      These vendors sent drugs hidden

in items such as puzzle boxes and health and wellness products.
     B.    February 11, 2020, Drug Seizures

     12.   In connection with this investigation, on February 10,

2020, the Honorable Jacqueline Chooljian, United States

Magistrate Judge, authorized search warrants for two locations

in the Central District of California associated with the

STEALTHGOD DTO, specifically the residence of Rane Melkom and

Teresa McGrath (the “Scoville Residence”) and a residence

occupied by Mark Chavez, Thomas Olayvar, and Matthew Ick (“the

“Stoa Residence”).    Law enforcement officers executed the

warrants on February 11, 2020.

     13.   During the search of the Scoville Residence, Melkom

and McGrath were present; 1 law enforcement officers found the
following in a shed adjoining the residence:


     1 Melkom and McGrath have been charged in a two-count
information for possession with intent to distribute
methamphetamine and MDMA, in violation of 21 U.S.C. §§
841(a)(1), (b)(1)(A)(viii), (b)(1)(C). McGrath has pleaded
guilty to a superseding information charging her with conspiracy
to distribute and posses with intent to distribute
methamphetamine and MDMA, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(A)(viii), (b)(1)(C), conspiracy to launder
monetary instruments, in violation of 18 U.S.C. § 1956(h), and


                                    8
Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 10 of 27 Page ID #:10



           a.    22.183 kilograms of actual methamphetamine.

           b.    Approximately 6,701 grams of MDMA.

           c.    Two loaded Glock pistols, bearing serial numbers

NRU539 and GMZ799.

           d.    60 packaged and sealed USPS priority mail

envelopes addressed to various addresses, in over 35 states

across the country, that were later discovered to contain drugs,

including a crystalline like substance that yielded a

presumptive positive for the presence of methamphetamine, orange

triangle and square shaped pills that yielded a presumptive

positive for the presence of MDMA, Orange circle shaped pills

marked “AD30” that yielded a presumptive positive for the

presence of methamphetamine, a brown tar-like substance

suspected to be hashish, and white rectangular pills suspected

to be Alprazolam.

     14.   In addition, in the residence portion of the Scoville

Residence, law enforcement officers seized a loaded FNH pistol,

bearing serial number GKU0127246, under the bed of Melkom and

McGrath.

     15.   During the search of the Stoa Residence, Chavez,

Olayvar, Ick, and others were present; 2 law enforcement officers
found the following:


possession of firearms in furtherance of drug trafficking, in
violation of 18 U.S.C. § 924(c). See United States v. Melkom
and McGrath, 20-CR-00136-AB.
     2 Chavez has pleaded guilty to an information charging him
with conspiracy to possess with intent to distribute and
distribute methamphetamine and MDMA, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(A)(viii), (b)(1)(C) and possession of


                                    9
Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 11 of 27 Page ID #:11



           a.     Approximately 16.62 kilograms (36.64 pounds) of

methamphetamine; and

           b.     Two loaded handguns.
     C.    Review of Surveillance Video of Scoville Residence
           Identifies Chavez Supplying Melkom With Drugs

     16.   During the search of Melkom’s residence described

above, agents identified a surveillance camera installed over

the entry of the shed at the Scoville Residence, where the drugs

were discovered.

     17.   On August 5, 2020, the Honorable Pedro V. Castillo,

United States Magistrate Judge, Central District of California,

authorized a warrant for the production and search of

information -- including video recordings -- associated with the

camera held with the provider of that surveillance camera.

     18.   During my review of video recordings obtained pursuant

to the warrant, I observed a video from February 9, 2020,

showing Melkom and Chavez carrying black duffel bags from a car

into the portion of Melkom’s residence where the drugs were

discovered.     Based on my training, experience, and investigation

in this case, I believe that Chavez delivered methamphetamine to

Melkom for further distribution via the dark web.




firearms in furtherance of drug trafficking, in violation of 18
U.S.C. § 924(c). See United States v. Chavez, 20-CR-00130-AB.
Olayvar and Ick are currently charged in an information with
possession with intent to distribute methamphetamine in
violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii). See
United States v. Olayvar and Ick, 20-CR-00135-AB.

                                    10
Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 12 of 27 Page ID #:12



       D.    Search of Chavez’s Phone Reveals Identity of BERMUDEZ
             Involved With Supplying Chavez With Methamphetamine

       19.   Agents lawfully searched Chavez’s cellular telephone

that was seized from the Stoa Residence, which was an iPhone

with phone number ending in 8606 (the “Chavez phone”).          During a

search of the Chavez phone, I found messages whereby Chavez used

coded language to discuss purchasing bulk amounts of drugs from

several individuals.      Relevant here, I found several messages

between the Chavez phone and a phone number ending in 8004 (the

“BERMUDEZ phone”), to include the following:

             a.     On January 18, 2020, the BERMUDEZ phone sent a

message to Chavez stating: “Hey mark there 50 real good right

here at my boys house this is one of my good boys his well

connect I’ve been talking him about having 50 to 100 sitting

there just for u so he has them let me know”.

                    i.   Based on my background, training,

experience, and investigation in this case, I believe that

Chavez and the BERMUDEZ phone were discussing methamphetamine

transactions in terms of pounds of product, such that “50 to

100” means 50 to 100 pounds of methamphetamine.

             b.     On February 7, 2020, the BERMUDEZ phone sent a

message to Chavez stating: “Hey mark       How are you Everything

good   I was      Calling you to let you know   I could get you some

real good ones nice and chunky for a good price as many as need

30lb + for $975.”

                    i.   Based on my training and experience, I know

drug traffickers describe quality methamphetamine using terms



                                    11
Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 13 of 27 Page ID #:13



like “chunky”.    Based on my background, training, experience,

and investigation in this case, I believe that Chavez and the

BERMUDEZ phone were again discussing methamphetamine

transactions.

           c.    Between February 9 and 10, 2020, Chavez and the

BERMUDEZ phone exchanged the following messages:

     Chavez:                Hay buddy I need another 30

     BERMUDEZ phone:        Okay Let me see

     Chavez:                Can you try to get at 950 brother

     BERMUDEZ phone:        Yo what’s good mark , my boy just
                            called me he said there’s gonna be 200
                            of them around 4:30-5:00pm let me know
                            how many u want so he could put them to
                            side

     Chavez:                Yes I’ll be ready at 8

                 i.    Based on my background, training,

experience, and investigation in this case, I believe that

Chavez and the user of the BERMUDEZ phone were negotiating the

sale of 30 pounds of methamphetamine (“another 30”) for $950 per

pound (“Can you try to get at 950 brother”).

           d.    During a search of the Chavez phone, I also found

messages to and from Melkom discussing the acquisition, and

delivery to Melkom’s residence, of large quantities of

methamphetamine. 3    Relevant here, on February 10, 2020, at 11:03

p.m., Chavez sent a message to Melkom stating, “Okay I got

another 40.”



     3 Agents have also lawfully searched Melkom’s phone that was
seized in connection with the above-referenced search warrants
and have identified the corresponding messages in that phone.

                                    12
Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 14 of 27 Page ID #:14



                 i.   Based on my background, training,

experience, and investigation in this case, I believe that

Chavez messaged Melkom to tell Melkom he had obtained an

additional 40 pounds of methamphetamine (“I got another 40”).            I

further believe, based on the context of this message, that this

was the approximately 40 pounds that investigators seized from

the Stoa residence on February 11, 2020.
     E.    Review of Cell-Site Information Reflects Chavez and
           BERMUDEZ Met Before February 11, 2020 in a Suspected
           Drug Transaction

     20.   On January 30, 2020, the Honorable Alexander F.

MacKinnon, United States Magistrate Judge, authorized a

continued warrant for the disclosure of prospective cell-site

and GPS information for the Chavez phone.        On March 10, 2020,

the Honorable John E. McDermott, United States Magistrate Judge,

authorized a warrant for the disclosure of historical cell-site

information and prospective cell-site and GPS information for

the BERMUDEZ phone.

     21.   Based on my review of the cell-site and GPS

information obtained pursuant to the warrants, I am aware that

the Chavez phone and the BERMUDEZ phone were both located in the

vicinity of east Los Angeles around the same time -- between

10:00 and 10:30 p.m. -- on the evening of February 10, 2020.

Information for the location of the Chavez phone reflects that

Chavez did not regularly spend time in that area.

     22.   Based on my review of messages on the Chavez phone,

the cell-site information, the surveillance video, and my

investigation in this case, I believe that on February 10, 2020,


                                    13
Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 15 of 27 Page ID #:15



the user of the BERMUDEZ phone provided Chavez with the

approximately 40 pounds of methamphetamine seized from Chavez’s

residence on February 11, 2020.       I further believe that Chavez

obtained the drugs in connection with Melkom for sale on the

dark web.
     F.     Deputies Arrest BERMUDEZ with Methamphetamine in March
            2020

     23.    On March 28, 2020, unrelated to the investigation

described above, Los Angeles County Sheriff’s Department

(“LASD”) deputies conducted a traffic stop of Subject Vehicle 1

for a moving violation on Soledad Canyon Road in Canyon Country,

California.      Based on my review of that report, I am aware of

the following:

            a.     During the stop, deputies identified the driver

as BERMUDEZ.     Deputies saw drug paraphernalia in plain view and

inquired whether there was anything else illegal in the vehicle,

to which BERMUDEZ responded he had methamphetamine inside.

Deputies conducted a search of the vehicle and found suspected

methamphetamine in a Ziploc bag stuffed between the driver’s

seat and center console.     Deputies also recovered a plastic

baggie containing a black, tar-like substance resembling heroin

in the center console.

            b.     After the deputies advised BERMUDEZ of his

Miranda rights, which he appeared to understand and agreed to
waive, BERMUDEZ stated the drugs belonged to him but denied

selling drugs.




                                    14
Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 16 of 27 Page ID #:16



           c.    The deputies arrested BERMUDEZ on charges of

possession of a controlled substance (methamphetamine) for sale,

possession of heroin, and possession of drug paraphernalia.           He

was booked at the Los Angeles Sheriff’s Santa Clarita Station,

and subsequently released from custody.

           d.    At the time of his arrest, BERMUDEZ provided

officers with his address (the Subject Premises) and phone

number (the BERMUDEZ phone).

     24.   Forensic chemists at the DEA Southwest Laboratory

later confirmed the suspected methamphetamine to be 58 grams of

methamphetamine hydrochloride.

     25.   A review of the cell-site and GPS information for the

BERMUDEZ phone at the time of the traffic stop and subsequent

arrest, places the BERMUDEZ phone in the vicinity of Soledad

Canyon Road, and, later, the Los Angeles County Sheriff’s

Department Santa Clarita Station.        Based on this information, I

believe that BERMUDEZ is the user of the BERMUDEZ phone.
     G.    Additional Surveillance of BERMUDEZ

     26.   As discussed above, at the time of his arrest,

BERMUDEZ provided officers with his address (the Subject

Premises) and phone number (the BERMUDEZ phone).

     27.   On April 14, 2020, an LASD detective conducted

surveillance at 42524 3rd Street, East Lancaster, California,

based on location information received from the BERMUDEZ phone.

Subject Vehicle 2 was observed parked on the west shoulder of 3rd

Street east across from 42534 3rd St. East.




                                    15
Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 17 of 27 Page ID #:17



     28.     On April 21, 2020, an LASD detective received a

location “ping” for the BERMUDEZ phone to a location near 3rd

Street East and Avenue L-4 in Lancaster, California.          The LASD

Detective observed Subject Vehicle 1 and Subject Vehicle 2

parked next to each other in the location of the phone ping.

Subject Vehicle 2 had interior lights illuminating the rear

portion of the motorhome.

     29.     On April 28, 2020, an LASD detective reviewing cell-

site and GPS information for the BERMUDEZ phone tracked the

phone’s location to the vicinity of the Subject Premises.           Later

that day, the detective conducted surveillance of the Subject

Premises and saw Subject Vehicle 1 parked in front of the

residence.

     30.     On April 29, 2020, at the request of the LASD

detective, an LASD deputy stopped Subject Vehicle 1 in Palmdale,

California, for a tinted windows violation.         The deputy

identified BERMUDEZ as the sole occupant of the vehicle and

observed that he was exhibiting signs and symptoms of recent

drug use.    After BERMUDEZ told the deputy that he had recently

used narcotics, the deputy detained BERMUDEZ in the back seat of

the patrol car pending a narcotics investigation.          During the

course of the investigation, the LASD detective (who has

assisted with this investigation, as described above) arrived

and confirmed BERMUDEZ was the driver of Subject Vehicle 1.             The

detective also called the BERMUDEZ phone while the detective was

at the location.    The deputy saw the phone in BERMUDEZ’s

possession light up, and heard it ring, when the detective


                                    16
Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 18 of 27 Page ID #:18



called.    The deputy provided BERMUDEZ with a warning and

released him.

     31.     The detective later reviewed cell-site and GPS

information for the BERMUDEZ phone around the time of the

traffic stop and saw that the phone appeared at the location of

the traffic stop during that time.        Following the stop, cell-

site and GPS information for the BERMUDEZ phone show that

BERMUDEZ went directly to the vicinity of the Subject Premises.

     32.    On May 1, 2020, the detective conducted surveillance

of the Subject Premises.     At 5:50 a.m., the detective saw

Subject Vehicle 1 parked in front of the residence.          At 5:00

p.m., the detective saw BERMUDEZ sitting in a chair on the front

porch of the Subject Premises.

     33.    Based on my review of cell-site and GPS information

for the BERMUDEZ phone, I am aware that the BERMUDEZ phone --

and, thus, BERMUDEZ -- is regularly in the vicinity of the

Subject Premises.    When he is not at the Subject Premises,

BERMUDEZ commonly drives to Santa Clarita, San Fernando, North

Hollywood, Van Nuys, or Sunland.         Cell-site and GPS information

show that BERMUDEZ stops at various stores and gas stations

while in those areas.     Based on my knowledge of this

investigation, I believe that BERMUDEZ transports controlled

substances from the Subject Premises to those areas for the

purpose of sales.

     34.    On September 9, 2020, the Honorable Patricia Donahue,

United States Magistrate Judge, authorized a renewed warrant for

the disclosure of historical cell-site information and


                                    17
Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 19 of 27 Page ID #:19



prospective cell-site and GPS information for the BERMUDEZ

phone.    Based on a review of this historical cell-site

information, I learned the following:

              a.   On July 28, 2020, the BERMUDEZ phone made

multiple outgoing phone calls.      The first tower to receive a

signal from the BERMUDEZ phone during these calls placed the

address of this phone call nearby 38650 5th Street West,

Palmdale, California 93551, in the general vicinity of the
Subject Premises.

              b.   The BERMUDEZ phone has made multiple outgoing

calls in Sherman Oaks, California, as recently as September 1,

2020.

        35.   On September 17, 2020, I observed the Subject Vehicles

parked together in the vicinity of 5225 Sepulveda Blvd., Sherman

Oaks, California 91411.     The vehicles were attached, and

appeared to have been parked in that location consistently.

Based on the location of the vehicles, I believe that BERMUDEZ

is spending consistent time living in Subject Vehicle 2.

        Photo from September 16, 2020:




                                    18
Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 20 of 27 Page ID #:20



            VI. TRAINING AND EXPERIENCE ON DRUG OFFENSES

     36.    Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

            a.   Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

deliver the drugs and launder the drug proceeds.         Drug

traffickers often travel by car, both domestically and to

foreign countries, in connection with their illegal activities

in order to meet with co-conspirators, conduct drug

transactions, and transport drugs or drug proceeds.

            b.   Drug traffickers often maintain books, receipts,

notes, ledgers, bank records, and other records relating to the

manufacture, transportation, ordering, sale and distribution of

illegal drugs, including for historical transactions.           The

aforementioned records are often maintained where drug

traffickers have ready access to them, such as on their cell

phones and other digital devices, and in their residences and

vehicles.   These records are also maintained after a sale has

occurred.

            c.   Communications between people buying and selling

drugs take place by telephone calls and messages, such as e-

mail, text messages, and social media messaging applications,

sent to and from cell phones and other digital devices.           This

includes sending photos or videos of the drugs between the

seller and the buyer, the negotiation of price, and discussion


                                    19
Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 21 of 27 Page ID #:21



of whether or not participants will bring weapons to a deal.            In

addition, it is common for people engaged in drug trafficking to

have photos and videos on their cell phones of drugs they or

others working with them possess, as they frequently send these

photos to each other and others to boast about the drugs or

facilitate drug sales.

           d.    Drug traffickers often keep the names, addresses,

and telephone numbers of their drug trafficking associates on

their digital devices and in their residence.         Drug traffickers

often keep records of meetings with associates, customers, and

suppliers on their digital devices and in their residence,

including in the form of calendar entries and location data.

           e.    Drug traffickers often use vehicles to transport

their narcotics and may keep stashes of narcotics in their

vehicles in the event of an unexpected opportunity to sell

narcotics arises.

           f.    Drug traffickers often maintain on hand large

amounts of United States currency in order to maintain and

finance their ongoing drug trafficking businesses, which operate

on a cash basis.    Such currency is often stored in their

residences and vehicles.

           g.    Drug traffickers often keep drugs in places where

they have ready access and control, such as at their residence

or in safes.    They also often keep other items related to their

drug trafficking activities at their residence, such as digital

scales, packaging materials, and proceeds of drug trafficking.

These items are often small enough to be easily hidden and thus


                                    20
Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 22 of 27 Page ID #:22



may be kept at a drug trafficker’s residence even if the drug

trafficker lives with others who may be unaware of his criminal

activity.

             h.   It is common for drug traffickers to own multiple

phones of varying sophistication and cost as a method to

diversify communications between various customers and

suppliers.    These phones range from sophisticated smart phones

using digital communications applications such as Blackberry

Messenger, WhatsApp, and the like, to cheap, simple, and often

prepaid flip phones, known colloquially as “drop phones,” for

actual voice communications.

             i.   When drug traffickers deal with significant

quantities of drugs, such as methamphetamine, they may also

possess firearms for protection of those drugs.         That appeared

to be the case with respect to the STEALTHGOD DTO, given that

both residences where significant quantities of methamphetamine

was found also had guns found in the proximity of the drugs.
           VII. TRAINING AND EXPERIENCE ON DIGITAL DEVICES 4

     37.     Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I




     4 As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.

                                    21
Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 23 of 27 Page ID #:23



know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.          Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.      Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.


                                    22
Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 24 of 27 Page ID #:24



           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.      Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

     38.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.        Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.


                                    23
Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 25 of 27 Page ID #:25



           b.    Digital devices capable of storing multiple

gigabytes are now commonplace.      As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

     39.   The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

           a.    Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.          To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

           b.    In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an




                                    24
Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 26 of 27 Page ID #:26



enabled device may exist for only a short time.         I do not know

the passcodes of the devices likely to be found in the search.

           c.    Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress BERMUDEZ’s thumb- and/or fingers on the

device(s); and (2) hold the device(s) in front of BERMUDEZ’s

face with his or her eyes open to activate the facial-, iris-,

and/or retina-recognition feature.

     40.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.
                         VIII.       CONCLUSION

     41.   For all of the reasons described above, there is

probable cause to believe that BERMUDEZ has committed a

violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii): Possession

with Intent to Distribute a Controlled Substance.          There is also

probable cause to believe that the items to be seized described

in Attachment B will be found in a search of the Subject

Premises, the Subject Vehicles, and the person of BERMUDEZ as

further described above and in the various Attachments A.




                                    25
Case 2:21-cr-00421-RGK Document 1 Filed 09/18/20 Page 27 of 27 Page ID #:27
